 1
                                                          THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
   DIGITAL MENTOR, INC., a Delaware                      Case No. 2:17-CV-01935-RAJ
 9 corporation,
                                                      STIPULATED PROTECTIVE
10                      Plaintiff,                    ORDER AND [PROPOSED]
                                                      ORDER
11 v.

12 OVIVO USA, LLC, a Delaware corporation;
   OVIVO US HOLDING INC., a Delaware
13 corporation; VALERE MORISSETTE, an
   individual; and DOES 1 to 20,
14
                     Defendants.
15

16 1. PURPOSES AND LIMITATIONS:

17      Discovery in this action is likely to involve production of confidential, proprietary, or private

18 information for which special protection may be warranted. Accordingly, the parties hereby

19 stipulate to and petition the court to enter the following Stipulated Protective Order. The parties

20
     acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
21
     protection on all disclosures or responses to discovery, the protection it affords from public
22
     disclosure and use extends only to the limited information or items that are entitled to confidential
23

24 treatment under the applicable legal principles, and it does not presumptively entitle parties to file

25 confidential information under seal.
    Stipulated Protective Order - 1                         ERIC M. FONG
                                                         (State Bar No. 26030)
                                                                                     LAWRENCE P. RAMIREZ
                                                                                           LINDA KENY
26 Case No. 2:17-cv-01935-RAJ                             FONG LAW, PLLC                  RYAN NEWNAN
                                                          569 Division St Ste A   THE LITIGATION LAW GROUP
                                                        Port Orchard, WA 98366              (pro hac vice)
                                                       Telephone:(360) 876-8205   111 North Market Street, Suite 1010
                                                                                         San Jose, CA 95113
                                                                                      Telephone: (408) 971-1119
 1

 2 2.       “CONFIDENTIAL”          and   “CONFIDENTIAL              –     ATTORNEYS’       EYES          ONLY”
            MATERIAL:
 3
     2.1 “Confidential” material shall include documents and tangible things produced or otherwise
 4
     exchanged, or any portion thereof, which a Party reasonably believes is or contains confidential or
 5

 6 proprietary business, commercial, research, personnel, process, product, or financial information

 7 of the producing Party that does not fall within the CONFIDENTIAL – ATTORNEYS’ EYES

 8 ONLY designation (described below), and the disclosure of which to persons not qualified under
 9
     this Order the producing Party reasonably and in good faith believes would likely cause harm. A
10
     designation by a Party of confidential material shall constitute a representation to the Court that
11
     such a Party believes in good faith that the information constitutes CONFIDENTIAL material.
12
     The Parties shall make a good faith effort to designate information only as needed. A Party
13

14 designating information as CONFIDENTIAL shall mark each page of the Document containing

15 such material as “CONFIDENTIAL.”

16          2.2 “Confidential – Attorneys’ Eyes Only” material shall include the following documents
17
     and tangible things produced or otherwise exchanged, and/or portions thereof: (1) sensitive
18
     technical information, including current research, development and manufacturing information;
19
     (2) sensitive business information, including highly sensitive financial or marketing information;
20

21 (3) competitive technical information, including technical analyses or comparisons of competitor’s

22 products or services; (4) competitive business information, including non-public financial and

23 marketing analyses, media scheduling, comparisons of competitor’s products or services, and

24 strategic product/service expansion plans; (5) personal health or medical information; (6) credit,

25
      Stipulated Protective Order - 2                      ERIC M. FONG
                                                        (State Bar No. 26030)
                                                                                    LAWRENCE P. RAMIREZ
                                                                                          LINDA KENY
26    Case No. 2:17-cv-01935-RAJ                         FONG LAW, PLLC                  RYAN NEWNAN
                                                         569 Division St Ste A   THE LITIGATION LAW GROUP
                                                       Port Orchard, WA 98366              (pro hac vice)
                                                      Telephone:(360) 876-8205   111 North Market Street, Suite 1010
                                                                                        San Jose, CA 95113
                                                                                     Telephone: (408) 971-1119
     banking or other financial information; or (7) negotiation strategies and proposals; (8) commercial
 1

 2 agreements between Ovivo USA and other entities; (9) customer lists and information; (10)

 3 proprietary software or systems; (11) proprietary edits or customizations to software (12)

 4 proprietary process and product information; (13) personnel files; or (14) any other commercially

 5
     sensitive information (including without limitation information or data relating to strategic plans,
 6
     data received from a non-party pursuant to a non-disclosure agreement, commercial agreements,
 7
     settlement negotiations, and settlement agreements) the disclosure of which to non-qualified
 8
     persons subject to this Order the Producing Party reasonably and in good faith believes would
 9

10 likely cause harm.

11 3.       SCOPE
12          The protections conferred by this agreement cover not only confidential material (as

13 defined above), but also (1) any information copied or extracted from confidential material; (2) all

14 copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

15 conversations, or presentations by parties or their counsel that might reveal confidential material.

16          However, the protections conferred by this agreement do not cover information that is in

17 the public domain or becomes part of the public domain through trial or otherwise.

18 4.       ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

19          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

20 or produced by another party or by a non-party in connection with this case only for prosecuting,

21 defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

22 categories of persons and under the conditions described in this agreement. Confidential material

23 must be stored and maintained by a receiving party at a location and in a secure manner that ensures

24 that access is limited to the persons authorized under this agreement.

25
      Stipulated Protective Order - 3                      ERIC M. FONG
                                                        (State Bar No. 26030)
                                                                                    LAWRENCE P. RAMIREZ
                                                                                          LINDA KENY
26    Case No. 2:17-cv-01935-RAJ                         FONG LAW, PLLC                  RYAN NEWNAN
                                                         569 Division St Ste A   THE LITIGATION LAW GROUP
                                                       Port Orchard, WA 98366              (pro hac vice)
                                                      Telephone:(360) 876-8205   111 North Market Street, Suite 1010
                                                                                        San Jose, CA 95113
                                                                                     Telephone: (408) 971-1119
 1          4.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

 2 by the court or permitted in writing by the designating party, a receiving party may disclose any

 3 confidential material only to:

 4                 (a)     the receiving party’s counsel of record in this action, as well as employees

 5 of counsel to whom it is reasonably necessary to disclose the information for this litigation;

 6                 (b)     the officers, directors, and employees (including in house counsel) of the

 7 receiving party to whom disclosure is reasonably necessary for this litigation and who have signed

 8 the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless the document or material
 9 produced is for Attorney’s Eyes Only and is so designated;

10                 (c)     experts and consultants to whom disclosure is reasonably necessary for this
11 litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

12                 (d)     the court, court personnel, and court reporters and their staff;
13                 (e)     copy or imaging services retained by counsel to assist in the duplication of
14 confidential material, provided that counsel for the party retaining the copy or imaging service

15 instructs the service not to disclose any confidential material to third parties and to immediately

16 return all originals and copies of any confidential material;

17                 (f)     during their depositions, witnesses in the action to whom disclosure is
18 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

19 (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

20 transcribed deposition testimony or exhibits to depositions that reveal confidential material must

21 be separately bound by the court reporter and may not be disclosed to anyone except as permitted

22 under this agreement;

23                 (g)     the author or recipient of a document containing the information or a

24 custodian or other person who otherwise possessed or knew the information.

25
     Stipulated Protective Order - 4                       ERIC M. FONG
                                                        (State Bar No. 26030)
                                                                                    LAWRENCE P. RAMIREZ
                                                                                          LINDA KENY
26   Case No. 2:17-cv-01935-RAJ                          FONG LAW, PLLC                  RYAN NEWNAN
                                                         569 Division St Ste A   THE LITIGATION LAW GROUP
                                                       Port Orchard, WA 98366              (pro hac vice)
                                                      Telephone:(360) 876-8205   111 North Market Street, Suite 1010
                                                                                        San Jose, CA 95113
                                                                                     Telephone: (408) 971-1119
            4.3     Disclosure of “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or
 1

 2 Items. Unless otherwise ordered by the court or permitted in writing by the designating party, a

 3 receiving party may disclose any highly confidential material only to:

 4                  (a)     the receiving party’s counsel of record in this action, as well as employees
 5
     of counsel to whom it is reasonably necessary to disclose the information for this litigation;
 6
                    (b)     experts and consultants to whom disclosure is reasonably necessary for this
 7
     litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 8
                    (c)     the court, court personnel, and court reporters and their staff;
 9

10                  (d)     copy or imaging services retained by counsel to assist in the duplication of

11 confidential material, provided that counsel for the party retaining the copy or imaging service

12 instructs the service not to disclose any confidential material to third parties and to immediately

13
     return all originals and copies of any confidential material;
14
            (e)     during their depositions, witnesses in the action to whom disclosure is reasonably
15
     necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
16

17 unless otherwise agreed by the designating party or ordered by the court. Pages of transcribed

18 deposition testimony or exhibits to depositions that reveal confidential material must be separately

19 bound by the court reporter and may not be disclosed to anyone except as permitted under this

20 agreement;

21
            (f)     the author or recipient of a document containing the information or a custodian or
22
     other person who otherwise possessed or knew the information.
23
            4.3     Filing Confidential and Confidential-Attorneys’ Eyes Only Material. Before filing
24

25 Confidential or Confidential-Attorneys’ Eyes Only material or discussing or referencing such
    Stipulated Protective Order - 5                 ERIC M. FONG
                                                 (State Bar No. 26030)
                                                                          LAWRENCE P. RAMIREZ
                                                                                LINDA KENY
26 Case No. 2:17-cv-01935-RAJ                     FONG LAW, PLLC              RYAN NEWNAN
                                                  569 Division St Ste A THE LITIGATION LAW GROUP
                                                        Port Orchard, WA 98366              (pro hac vice)
                                                       Telephone:(360) 876-8205   111 North Market Street, Suite 1010
                                                                                         San Jose, CA 95113
                                                                                      Telephone: (408) 971-1119
     material in court filings, the filing party shall confer with the designating party, in accordance with
 1

 2 Local Civil Rule 5(g)(3)(A), to determine whether the designating party will remove the

 3 confidential designation, whether the document can be redacted, or whether a motion to seal or

 4 stipulation and proposed order is warranted. During the meet and confer process, the designating

 5
     party must identify the basis for sealing the specific confidential information at issue, and the filing
 6
     party shall include this basis in its motion to seal, along with any objection to sealing the
 7
     information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and the
 8
     standards that will be applied when a party seeks permission from the court to file material under
 9

10 seal. A party who seeks to maintain the confidentiality of its information must satisfy the

11 requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.

12 Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with

13
     the strong presumption of public access to the Court’s files.
14

15 5.       DESIGNATING PROTECTED MATERIAL

16          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

17 or non-party that designates information or items for protection under this agreement must take

18 care to limit any such designation to specific material that qualifies under the appropriate

19 standards. The designating party must designate for protection only those parts of material,

20 documents, items, or oral or written communications that qualify, so that other portions of the

21 material, documents, items, or communications for which protection is not warranted are not swept

22 unjustifiably within the ambit of this agreement.

23          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

24 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

25
      Stipulated Protective Order - 6                        ERIC M. FONG
                                                          (State Bar No. 26030)
                                                                                      LAWRENCE P. RAMIREZ
                                                                                            LINDA KENY
26    Case No. 2:17-cv-01935-RAJ                           FONG LAW, PLLC                  RYAN NEWNAN
                                                           569 Division St Ste A   THE LITIGATION LAW GROUP
                                                         Port Orchard, WA 98366              (pro hac vice)
                                                        Telephone:(360) 876-8205   111 North Market Street, Suite 1010
                                                                                          San Jose, CA 95113
                                                                                       Telephone: (408) 971-1119
 1 unnecessarily encumber or delay the case development process or to impose unnecessary expenses

 2 and burdens on other parties) expose the designating party to sanctions.

 3          If it comes to a designating party’s attention that information or items that it designated for

 4 protection do not qualify for protection, the designating party must promptly notify all other parties

 5 that it is withdrawing the mistaken designation.

 6          5.2     Manner and Timing of Designations. Except as otherwise provided in this

 7 agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

 8 ordered, disclosure or discovery material that qualifies for protection under this agreement must
 9 be clearly so designated before or when the material is disclosed or produced.

10                  (a)    Information in documentary form: (e.g., paper or electronic documents and

11 deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

12 the designating party must affix the word “CONFIDENTIAL” or “CONFIDENTIAL –

13 ATTORNEYS’ EYES ONLY” to each page that contains such sensitive material. If only a portion

14 or portions of the material on a page qualifies for protection, the producing party also must clearly

15 identify the protected portion(s) (e.g., by making appropriate markings in the margins).

16                  (b)    Testimony given in deposition or in other pretrial proceedings: the parties

17 and any participating non-parties must identify on the record, during the deposition or other pretrial

18 proceeding, all protected testimony, without prejudice to their right to so designate other testimony

19 after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the

20 transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

21 exhibits thereto, as Confidential or Confidential – Attorneys’ eyes Only. If a party or non-party

22 desires to protect such sensitive information at trial, the issue should be addressed during the pre-

23 trial conference.

24

25
      Stipulated Protective Order - 7                       ERIC M. FONG
                                                         (State Bar No. 26030)
                                                                                     LAWRENCE P. RAMIREZ
                                                                                           LINDA KENY
26    Case No. 2:17-cv-01935-RAJ                          FONG LAW, PLLC                  RYAN NEWNAN
                                                          569 Division St Ste A   THE LITIGATION LAW GROUP
                                                        Port Orchard, WA 98366              (pro hac vice)
                                                       Telephone:(360) 876-8205   111 North Market Street, Suite 1010
                                                                                         San Jose, CA 95113
                                                                                      Telephone: (408) 971-1119
 1                  (c)     Other tangible items: the producing party must affix in a prominent place

 2 on the exterior of the container or containers in which the information or item is stored the word

 3 “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only a portion or

 4 portions of the information or item warrant protection, the producing party, to the extent

 5 practicable, shall identify the protected portion(s).

 6          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 7 designate qualified information or items does not, standing alone, waive the designating party’s

 8 right to secure protection under this agreement for such material. Upon timely correction of a
 9 designation, the receiving party must make reasonable efforts to ensure that the material is treated

10 in accordance with the provisions of this agreement.

11 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

12          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

13 confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

14 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

15 burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

16 challenge a confidentiality designation by electing not to mount a challenge promptly after the

17 original designation is disclosed.

18          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

19 regarding designations without court involvement. Any motion regarding designations or for a

20 protective order must include a certification, in the motion or in a declaration or affidavit, that the

21 movant has engaged in a good faith meet and confer conference with other affected parties in an

22 effort to resolve the dispute without court action. The certification must list the date, manner, and

23 participants to the conference. A good faith effort to confer requires a face-to-face meeting or a

24 telephone conference.

25
      Stipulated Protective Order - 8                      ERIC M. FONG
                                                        (State Bar No. 26030)
                                                                                    LAWRENCE P. RAMIREZ
                                                                                          LINDA KENY
26    Case No. 2:17-cv-01935-RAJ                         FONG LAW, PLLC                  RYAN NEWNAN
                                                         569 Division St Ste A   THE LITIGATION LAW GROUP
                                                       Port Orchard, WA 98366              (pro hac vice)
                                                      Telephone:(360) 876-8205   111 North Market Street, Suite 1010
                                                                                        San Jose, CA 95113
                                                                                     Telephone: (408) 971-1119
 1          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

 2 intervention, the designating party may file and serve a motion to retain confidentiality under Local

 3 Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

 4 persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

 5 made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

 6 other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

 7 the material in question as confidential until the court rules on the challenge.

 8 7.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
 9 LITIGATION

10          If a party is served with a subpoena or a court order issued in other litigation that compels

11 disclosure of any information or items designated in this action as “CONFIDENTIAL” or

12 “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” that party must:

13                  (a)    promptly notify the designating party in writing and include a copy of the

14 subpoena or court order;

15                  (b)    promptly notify in writing the party who caused the subpoena or order to

16 issue in the other litigation that some or all of the material covered by the subpoena or order is

17 subject to this agreement. Such notification shall include a copy of this agreement; and

18                  (c)    cooperate with respect to all reasonable procedures sought to be pursued by

19 the designating party whose material may be affected.

20 8.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

21          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

22 material to any person or in any circumstance not authorized under this agreement, the receiving

23 party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

24 (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

25
      Stipulated Protective Order - 9                      ERIC M. FONG
                                                        (State Bar No. 26030)
                                                                                    LAWRENCE P. RAMIREZ
                                                                                          LINDA KENY
26    Case No. 2:17-cv-01935-RAJ                         FONG LAW, PLLC                  RYAN NEWNAN
                                                         569 Division St Ste A   THE LITIGATION LAW GROUP
                                                       Port Orchard, WA 98366              (pro hac vice)
                                                      Telephone:(360) 876-8205   111 North Market Street, Suite 1010
                                                                                        San Jose, CA 95113
                                                                                     Telephone: (408) 971-1119
 1 person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

 2 and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

 3 Bound” that is attached hereto as Exhibit A.

 4 9.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 5 MATERIAL

 6          When a producing party gives notice to receiving parties that certain inadvertently

 7 produced material is subject to a claim of privilege or other protection, the obligations of the

 8 receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
 9 is not intended to modify whatever procedure may be established in an e-discovery order or

10 agreement that provides for production without prior privilege review. The parties agree to the

11 entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

12 10.      TERMINATION AND RETURN OF DOCUMENTS

13          Within 60 days after the termination of this action, including all appeals, each receiving

14 party must return all confidential material to the producing party, including all copies, extracts and

15 summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.
        Notwithstanding this provision, counsel are entitled to retain one archival copy of all
16

17 documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

18 deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

19 product, even if such materials contain confidential material.

20
     11.    EVIDENTIARY EFFECT
21
     The fact that a party has designated information as “CONFIDENTIAL” or “CONFIDENTIAL –
22
     ATTORNEYS EYES ONLY” shall have no evidentiary effect in this action and may not be
23
     commented upon by any party for any purpose before the jury except to advise that the information
24

25 is designated as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS EYES ONLY”.
    Stipulated Protective Order - 10           ERIC M. FONG
                                            (State Bar No. 26030)
                                                                     LAWRENCE P. RAMIREZ
                                                                           LINDA KENY
26 Case No. 2:17-cv-01935-RAJ                FONG LAW, PLLC              RYAN NEWNAN
                                             569 Division St Ste A THE LITIGATION LAW GROUP
                                                       Port Orchard, WA 98366              (pro hac vice)
                                                      Telephone:(360) 876-8205   111 North Market Street, Suite 1010
                                                                                        San Jose, CA 95113
                                                                                     Telephone: (408) 971-1119
            The confidentiality obligations imposed by this agreement shall remain in effect until a
 1

 2 designating party agrees otherwise in writing or a court orders otherwise.

 3          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 4
     DATED: January 30, 2019
 5

 6 By: s/s Eric M. Fong__________                                    By:    /s/ Troy Greenfield
   1420 5th Avenue, Suite 3400                                       Troy Greenfield, WSBA #21578
 7 Seattle, WA 98101-4010                                            Email: tgreenfield@schwabe.com
   Telephone: (206) 622-1711                                         Jason A. Wrubleski (Pro Hac Vice)
 8 Fong Law, PLLC                                                    Email: jwrubleski@schwabe.com
   569 Division Street, Ste A                                        Schwabe, Williamson & Wyatt
 9 Port Orchard, WA 98366-4600                                       1211 SW 5th Avenue, Suite 1900
10 eric@ericfonglaw.com                                              Portland, OR 97204
   Telephone (360) 876-8205                                          Telephone: (503) 222-9981
11

12
     Lawrence P. Ramirez (Pro Hac Vice)                              Gretchen N. Miller (Pro Hac Vice)
13
     Email: lpramirez@thellg.com                                     Email: millerg@gtlaw.com
14   Linda Keny (Pro Hac Vice)                                       Herbert H. Finn (Pro Hac Vice)
     Email: lindakeny@thellg.com                                     Email: finnh@gtlaw.com
15   Ryan Newnan (Pro Hac Vice)                                      Symone D. Shinton (Pro Hac Vice)
     Email: ryannewnan@thellg.com                                    Email: shintons@gtlaw.com
16   The Litigation Law Group                                        Greenberg Traurig, LLP
     111 N. Market Street, Ste 1010                                  77 West Wacker Drive, Suite 3100
17
     San Jose, CA 95113                                              Chicago, IL 60601
18   Telephone: (408) 971-1119                                       Telephone (312) 456-6583
     Attorneys for Plaintiff, Digital Mentor                         Attorneys for Defendants
19

20

21

22

23

24

25
      Stipulated Protective Order - 11                   ERIC M. FONG
                                                      (State Bar No. 26030)
                                                                                    LAWRENCE P. RAMIREZ
                                                                                          LINDA KENY
26    Case No. 2:17-cv-01935-RAJ                       FONG LAW, PLLC                    RYAN NEWNAN
                                                       569 Division St Ste A     THE LITIGATION LAW GROUP
                                                     Port Orchard, WA 98366                (pro hac vice)
                                                    Telephone:(360) 876-8205     111 North Market Street, Suite 1010
                                                                                        San Jose, CA 95113
                                                                                     Telephone: (408) 971-1119
 1                                              ORDER

 2         PURSUANT TO STIPULATION, IT IS SO ORDERED

 3         IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

 4 documents in this proceeding shall not, for the purposes of this proceeding or any other federal or

 5 state proceeding, constitute a waiver by the producing party of any privilege applicable to those

 6 documents, including the attorney-client privilege, attorney work-product protection, or any other

 7 privilege or protection recognized by law.

 8
 9 DATED:

10

11                                                        [Name of Judge]
                                                          United States District Court Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25
     [Proposed] Order Re: Stipulated                     ERIC M. FONG
                                                      (State Bar No. 26030)
                                                                                  LAWRENCE P. RAMIREZ
                                                                                        LINDA KENY
26   Protective Order                                  FONG LAW, PLLC                  RYAN NEWNAN
                                                       569 Division St Ste A   THE LITIGATION LAW GROUP
     Case No. 2:17-cv-01935-RAJ                      Port Orchard, WA 98366              (pro hac vice)
                                                    Telephone:(360) 876-8205   111 North Market Street, Suite 1010
                                                                                      San Jose, CA 95113
                                                                                   Telephone: (408) 971-1119
 1

 2                                              EXHIBIT A
 3                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 4          I,   ____________________________________                 [print    or   type      full      name],            of
 5 ____________________________________ [print or type full address], declare under penalty of

 6 perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 7 issued by the United States District Court for the Western District of Washington on [date] in the

 8 case of ________________ [insert formal name of the case and the number and initials
 9 assigned to it by the court]. I agree to comply with and to be bound by all the terms of this

10 Stipulated Protective Order and I understand and acknowledge that failure to so comply could

11 expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will

12 not disclose in any manner any information or item that is subject to this Stipulated Protective

13 Order to any person or entity except in strict compliance with the provisions of this Order.

14          I further agree to submit to the jurisdiction of the United States District Court for the
15 Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

16 Order, even if such enforcement proceedings occur after termination of this action.

17 Date:

18 City and State where sworn and signed:

19 Printed name:

20 Signature:

21

22

23

24

25
     Exhibit A to Stipulated Protective Order             ERIC M. FONG
                                                       (State Bar No. 26030)
                                                                                        LAWRENCE P. RAMIREZ
                                                                                              LINDA KENY
26   Case No. 2:17-cv-01935-RAJ                         FONG LAW, PLLC                       RYAN NEWNAN
                                                        569 Division St Ste A        THE LITIGATION LAW GROUP
                                                      Port Orchard, WA 98366                   (pro hac vice)
                                                     Telephone:(360) 876-8205        111 North Market Street, Suite 1010
                                                                                            San Jose, CA 95113
                                                                                         Telephone: (408) 971-1119
 1                                  CERTIFICATE OF SERVICE:
 2 CASE NAME:              DIGITAL MENTOR, INC. vs. OVIVO USA, LLC, et al.
   CASE NUMBER:            US DISTRICT COURT - WESTERN DISTRICT OF
 3
                           WASHINGTON
 4                         Case No.: 2:17-cv-01935-RAJ
 5          I hereby certify that on the 30th day of January 2019, I caused to be served the document
 6 below on the following parties at the following addresses:

 7
        •   STIPULATED PROTECTIVE ORDER
 8
 9 on the following person(s) in this action:

10
     Gretchen N. Miller (Pro Hac Vice)
11   Herbert H. Finn (Pro Hac Vice)
     Symone D. Shinton (Pro Hac Vice)
12   Greenberg Traurig LLP
     77 West Wacker Drive, Suite 3100
13   Chicago, IL 60601
14   Email: millerg@gtlaw.com
            finnh@gtlaw.com
15          shintons@gtlaw.com

16 Jason A. Wrubleski (Pro Hac Vice)                                 Troy Greenfield
   Schwabe, Williamson & Wyatt                                       Schwabe, Williamson & Wyatt
17 1211 SW 5th Ave. Ste 1900                                         1420 5th Avenue, Ste 3400
   Portland Oregon, 97204                                            Seattle, WA 98101
18 jwrubleski@schwabe.com                                            tgreenfield@schwabe.com
19                                 Attorneys for Defendants
20
        •   VIA electronic service through US District Court Western District of Washington’s
21          Electronic Case Filing System (“ECF”).
22
                                                                     s/Linda Keny______________
23                                                                   Linda Keny
24

25
     Certificate of Service                              ERIC M. FONG
                                                      (State Bar No. 26030)
                                                                                   LAWRENCE P. RAMIREZ
                                                                                         LINDA KENY
26   Case No. 2:17-cv-01935-RAJ                        FONG LAW, PLLC                   RYAN NEWNAN
                                                       569 Division St Ste A    THE LITIGATION LAW GROUP
                                                     Port Orchard, WA 98366               (pro hac vice)
                                                    Telephone:(360) 876-8205    111 North Market Street, Suite 1010
                                                                                       San Jose, CA 95113
                                                                                    Telephone: (408) 971-1119
